Citation Nr: 1448802	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with panic disorder without agoraphobia prior to March 11, 2014, and in excess of 50 percent from March 11, 2014.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his county representative





ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which assigned an initial rating of 30 percent for PTSD with panic disorder without agoraphobia, effective November 26, 2008.  In an April 2014 rating decision, the Veteran was granted a 50 percent rating for his psychiatric disability, effective March 11, 2014.  

In May 2014, the Veteran notified the RO that he wished to withdraw from his appeal the issue of entitlement to service connection for mononucleosis.  The Board will limit its consideration accordingly.

In September 2014, the Veteran, his spouse, and his county representative testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the period of the claim, the Veteran's PTSD with panic disorder without agoraphobia has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.

CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent for PTSD with panic disorder without agoraphobia have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Psychiatric disability is rated at 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran can generally function satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss, such as forgetting names, directions, or recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Psychiatric disability is rated at 50 percent when it results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (such as retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
  
Psychiatric disability is rated at 70 percent when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric disability is rated at 100 percent when it results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV)).

According to DSM-IV, a GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran was granted service connection for PTSD with panic disorder without agoraphobia, rated at 30 percent disabling, effective November 26, 2008.  The Veteran disagreed with the initial rating.  In an April 2014 rating decision, the RO granted an increased rating of 50 percent, effective March 11, 2014.  The Veteran contends that ratings in excess of 30 percent prior to March 11, 2014, and in excess of 50 percent thereafter, are warranted.

The Veteran reported to a social worker in November 2008 that he could not talk to anyone about his experiences in Vietnam.  He tried to avoid memories of the war.  He felt that he had never had the chance to readjust from the war and get his bearings.  He was diagnosed with PTSD and assigned a GAF score of 48.

The Veteran was afforded a VA examination in April 2009.  He reported that he got along well with his three children but had few social relationships outside of his family.  He used to love hunting and fishing but had lost interest in them.  His mood was anxious and concentration was poor.  He did not sleep well due to racing thoughts and occasional nightmares.  He had three to four panic attacks per week.  He had no homicidal thoughts but had a history of brief, transient suicidal thoughts.  He made efforts to avoid thoughts, feelings, conversations, places, people, or activities associated with Vietnam.  He had a markedly diminished interest or participation in significant activities and had feelings of detachment from others.  He was irritable and hypervigilant.  He had outbursts of anger and an exaggerated startle response.  He had no delusions, hallucinations, or problems with activities of daily living.  He worked full time but had difficulty concentrating at work.

His symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner diagnosed PTSD with panic disorder without agoraphobia and assigned a GAF score of 55.  The examiner added that there were occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD but that the Veteran generally functioned satisfactorily.  

In his July 2009 notice of disagreement, the Veteran stated that he had no social relationships other than his family.  He could not remember what happened in the past, and he had kept this information locked up inside.  He had to work at a job that gave him freedom and was unable to be in a cubicle.  He had many marriage problems and had caused his wife great difficulty.

In March 2010, the Veteran reported that he felt on edge and as though he was ready to explode.  He dealt with these issues constantly.  He did better if he stayed away from people.  He had impaired impulse control, unprovoked irritability, and difficulty adapting to stressful circumstances.  He could not maintain effective relationships.

The Veteran's wife submitted a statement in March 2013.  She stated that whenever someone asked the Veteran about Vietnam, he became irritated and replied that he did not want to talk about it.  He was short tempered, had problems sleeping, and was argumentative and easily agitated.  He seemed detached from her, and they fought frequently.  His outbursts, verbal aggression, intolerance, and increased startle response were not always blatantly apparent but would surface in stressful situations and had intensified over the years.  He also had demonstrated occupational instability because he had difficulty exercising sound reasoning and good judgment.  His impulsivity caused him to spend extravagantly, make decisions unilaterally, and spend more than he was earning.  His questionable judgment and bad business decisions resulted in the closures of most of his businesses and the losses of several of the family's homes.  After a business failed, the Veteran would become depressed and be unable to work for a year or more. 

The Veteran was afforded a second VA examination in March 2014.  He reported recurrent, involuntary, and intrusive distressing memories and nightmares of Vietnam; flashbacks; intense psychological and physiological distress at exposure to cues that symbolized or resembled Vietnam; efforts to avoid distressing memories, thoughts, or feelings about Vietnam; irritable behavior and angry outbursts; exaggerated startle response; problems with concentration; sleep disturbance; depression; anxiety; disturbances in motivation and mood; and suicidal ideation.  The examiner noted that the Veteran's panic attacks had apparently resolved but that his other symptoms had worsened since his last exam, particularly his transient but persistent suicidal ideation.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The Veteran's wife submitted an additional statement in August 2014 claiming that the Veteran's condition had worsened in the past year.  He had more bouts of depression and spoke more frequently about having nothing to live for and wishing his life was over.  There seemed to be a persistent sense of either rage or depression.  He struggled with short-term memory loss and had stressful flashbacks and memories.  When watching anything about the military, the Veteran would break down in tears and seemed inconsolable.  During conversations, he appeared not to be focused and would interrupt with a totally irrelevant observation or comment.  Also, his lack of impulse control had resulted in major verbal engagements with her, often over something of minor importance.  

She added that he had become very anti-social, even declining his children's invitations to their homes for family dinners.  At the rare times when they did accept the invitations, the Veteran was very tense and critical, and he "jumped" at his daughters if they said something he did not like.  She felt as if she and the Veteran were living in self-imposed isolation, which was very lonely and scary.  

A September 2014 Vet Center report notes that the Veteran complained of symptoms such as intrusive thoughts, disturbed sleep, hypervigilance, irritability, explosive anger, depressed mood, hopelessness, negative thoughts, agitation, fatigue, difficulty concentrating, thoughts of suicide, and poor memory.  These symptoms were severe and significantly impacted his social and occupational functioning. 

The Veteran's wife testified in a September 2014 hearing that since 2008, he had been unable to control many of his impulses and verbal outbursts and had experienced suicidal ideation.  She was afraid when his anger overcame him.  She noticed that he became very emotional when he was exposed to anything related to the military.  

She also felt that his symptoms had worsened in the past six months.  For example, he used to go fishing with friends but now isolated himself more.  Due to his outbursts in some social situations and his interjections of totally inappropriate comments in conversations, she kept declining invitations because she did not want the Veteran to embarrass himself in public. 

The Veteran testified that he felt he was unemployable due to his PTSD.  He was afraid that if he worked, he would explode at a customer and destroy their working relationship.  His daughters had told his wife that they thought there was no way he could go into the workforce based on the way he angrily reacted to people. 

Analysis

The Board finds that throughout the period of the claim, the Veteran's psychiatric disability has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.  The Veteran consistently reported having symptoms such as anxiety, depression, nightmares, intrusive thoughts, difficulty sleeping, hypervigilance, suicidal ideation, irritability, and outbursts of anger.  He no longer enjoyed such hobbies as hunting and fishing.  In April 2009, he reported having several panic attacks per week.  Although his panic attacks had apparently improved by March 2014, his suicidal ideation and detachment from others had significantly increased.  He received GAF scores of 48 and 55, reflecting moderate to serious psychiatric symptoms.  

Additionally, the evidence shows that the Veteran was unable to obtain or maintain a job.  His wife reported that he had difficulty exercising sound reasoning and good judgment, spending money extravagantly and making bad business decisions.  This had resulted in the closures of most of his businesses and the losses of several of the family's homes.  After a business failed, the Veteran would become depressed and be unable to work for a year or more.  The Veteran himself felt that if he tried to work, he would explode at a customer and destroy their working relationship.  His daughters agreed that there was no way he could go into the workforce based on the way he angrily reacted to people.  

The Veteran also was unable to establish and maintain effective relationships.  Although he used to get along with his children, he now rarely accepted their dinner invitations.  Even when he did, he was very tense and critical, and he "jumped" at his daughters if they said something he did not like.  He no longer associated with his friends, and his wife had to turn down invitations in order to prevent the Veteran from having outbursts in public.  She added that he frequently argued with her over matters of minor importance and that she felt as if they were living in self-imposed isolation, which was very lonely and scary.  The Veteran admitted that he felt better if he stayed away from people and that he could not maintain effective relationships. 

Accordingly, the Board is satisfied that a 100 percent rating is warranted for the Veteran's PTSD with panic disorder without agoraphobia throughout the period of the claim.


ORDER

A disability rating of 100 percent for PTSD with panic disorder without agoraphobia is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


